BLUE, Judge.
We affirm Dennis Hall’s convictions and address the various sentencing errors as follows. Circuit court case number 90-5607 is remanded with directions to the trial court to award credit to Hall for the time previously spent on probation. See State v. Summers, 642 So.2d 742 (Fla.1994). We strike the assessment for the court improvement fund. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). The remaining costs imposed in circuit court case number 91-01188 are affirmed. The portion of probation condition four which prohibits the possession of weapons is stricken. See Fitts v. State, 649 So.2d 300 (Fla. 2d DCA 1995). The portion of probation condition seven which prohibits the use of intoxicants to excess is stricken. See Stark v. State, 650 So.2d 697 (Fla. 2d DCA 1995). In all other aspects, we affirm.
FRANK, A.C.J., and FULMER, J., concur.